Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/14/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the applicant’s invention has an unexpected result of having a configuration which allows placing the baby comfortably on the legs of a doctor during a medical examination”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
The examiner maintains his position of cancelled claims 5 and 6 now incorporated in claim 1, and has added an annotated figure to clarify the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claim(s) 1-4, 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20090045233 issued to Garofalo.

Regarding claim 1,
	Garofalo discloses a medical examination table for babies, (Garofalo: FIG. 1) comprising a body having an upper surface adapted anatomically to receive a baby lying down, (Garofalo: [0028] “The cover 14 additionally includes a cut-out 46 overlaying a similarly shaped cut-out 38 in the support 12, both being configured to receive the baby or infant to be placed thereupon, with its head adjacent the edge of the holder shown at 100, and with its legs extending towards the edge 102.”) and a lower face comprising a projection adapted to the legs of the doctor. (Garofalo: FIG. 1 (60)) wherein the projection adapted to the legs of the doctor in the lower face of the body comprises a cross-section with two downwardly oriented adjacent depressions, (Garofalo: see annotated figure below and [0030] “Specifically, the curved channels 60 of FIGS. 1 and 7 will be appreciated in allowing the holder 10 to rest on the parent’s upper legs in the front, to allow the supported baby to face the parent.”) wherein the outer sides of the two depressions comprise, in a central part thereof, an area having a smaller height than a height at the end parts thereof. (Garofalo: see annotated figure below)

    PNG
    media_image1.png
    602
    607
    media_image1.png
    Greyscale


Regarding claim 2,
	Garofalo discloses the medical examination table for babies according to claim 1, wherein the upper surface comprises an upwardly oriented concave cross-section. (Garofalo: FIG. 1 (46) wherein the cut-out is concave upwardly)

Regarding claim 3,
the medical examination table for babies according to claim 1, wherein the upper surface comprises central areas with a greater height on both sides. (Garofalo: FIG. 1-2 (46) wherein the sides of the central area (46) has a greater height on both sides)

Regarding claim 4,
	Garofalo discloses the medical examination table for babies according to claim 1, wherein the upper surface comprises ascending edges at a proximal end and distal end thereof for holding a cushion. (Garofalo: FIG. 1-2 (46) wherein the edges of the cutout are ascending at a proximal and distal end which holds a cushion)


Regarding claim 7,
	Garofalo discloses the medical examination table for babies according to claim 1, wherein the body has a single-piece configuration. (Garofalo: FIG. 1 the examination table is made from a single-piece of appropriate material see [0027])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garofalo in view of U.S. Publication No. 20050278854 issued to Taricani.

Regarding claim 8,
	Garofalo discloses the medical examination table for babies according to claim 1.
Garofalo does not appear to disclose wherein the body is made from plastics.
However, Taricani discloses wherein the body is made from plastics. (Taricani: [0035] wherein foam is a form of plastics)
Thus, it would have been recognized by one having ordinary skill in the art that by applying the known technique of making a cushioned support out of plastics (i.e. foam) taught by Taricani to the device of Garofalo would have yielded the predictable results of a soft cushion that is able to conform to both the baby and the doctor in which the cushion rests on.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
6/3/2021